                                                                                            Carol M. Goodman
           HERRICK                                                                                        Partner
                                                                                               Phone: 212.592.1465
                                                                                                 Fax: 212.545.3374
                                                                                           cgoodman@herrick.com




June 14,2019

VIA ECF

Honorable Steven L. Tiscione
United Stated District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:     Panarese et al. v. Ripple Brand Collective, LLC, Case No.: 2:19-cv-03131

Dear Judge Tiscione:

This firm has been retained to represent defendant Ripple Brand Collective, LLC (“Defendant”) in the
above-captioned action. Pursuant to Your Honor’s Individual Practice Rule I.D, we write to request a
30-day extension of time up to and including July 22, 2019 for Defendant to answer, move or
otherwise respond to the Complaint. Defendant’s original time to answer, move or otherwise respond
to the Complaint is June 20, 2019.

Defendant is requesting the extension of its time to answer, move or otherwise respond to the
Complaint due to ongoing settlement discussions with Plaintiffs’ counsel.

This request is made with the consent of Plaintiffs’ counsel, and is the first request for an extension
of time or adjournment.

Respectfully submitted.




Carol M. Goodman




cc:     All Counsel Record




HERRICK, FEINSTEIN LLP . Two Park Avenue . New York, NY 10016 . Phone: 212.592.1400 . Fax: 212.592.1500
